353 F.2d 784
Frank PERKINS, Appellant,v.COAL OPERATORS CASUALTY COMPANY et al., Appellees.
No. 21799.
United States Court of Appeals Fifth Circuit.
December 13, 1965.

Frank S. Bruno, New Orleans, La., for appellant.
Field V. Gremillion and Downs & Gremillion, Alexandria, La., for appellees.
Before WISDOM and COLEMAN, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
This case involved a claim under the Louisiana Workmen's Compensation Statute. Appellant alleged injury to the right hand from a falling log. Five days later, one doctor observed a "crushed right hand" and administered whirlpool treatments for a month. About seven months later the claimant consulted another doctor, who made x-rays. On the original hearing, based on the testimony of these two doctors, the District Court found for the claimant. Thereafter, the second doctor concluded that he had been misled by the x-rays he had made and so informed the Court. The Court then held another hearing for the reception of the doctor's testimony and ordered the Attorney for the Claimant immediately to examine the x-rays if he wished to impeach the doctor's conclusions. The Attorney took no action. After fifty days, the Court set aside its former judgment and entered judgment for Defendants.


2
This action failed to take into consideration the testimony of the first doctor who observed the crushed right hand and who treated it for a month. It was accordingly erroneous. We, therefore, vacate the Judgment for Defendants and remand to the District Court for a trial de novo, at which time the entire matter can be heard and decided on the full merits of all aspects of the controversy.


3
Vacated and remanded for new trial.